            Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 1 of 10




                                UNITED STATES DISTRICT COURT

                                    WESTERN DISTRICT OF TEXAS

                                           AUSTIN DIVISION

FRESHUB, INC., FRESHUB, LTD.                        §
                                                    §
vs.                                                 §   NO:   1: 19-C V-00885-ADA

AMAZON.COM INC., AMAZON DIGITAL
SERVICES, LLC, PRIME NOW, LLC,                      §
WHOLE FOODS MARKET SERVICES,                        §
INC.

           JOINT STIPULATION REGARDING FPROPOSED1 ORDER GOVERNING
                                 PROCEEDINGS

Pursuant to the Case Management Conference with the Court on October 9, 2019 and the Court's
Order Governing Proceedings in this action (Dkt. No. 26), the parties hereby jointly submit the
following Joint Stipulation Regarding [Proposed] Order Governing Proceedings. The following
deadline was set by the Court during the Case Management Conference:

      1.    This case is set for a Markman hearing on March 27, 2020 at 9:00 am.

                                               DISCOVERY

Except with regard to discovery necessary for claim construction, all other discovery is stayed
until after the Markman hearing. Notwithstanding this general stay of discovery, the Court will
permit limited discovery by agreement of the parties, or upon request, where exceptional
circumstances warrant.

Following the Markman hearing, the following discovery limits will apply to this case. The
Court will consider reasonable requests to increase these limits should circumstances warrant.

                Discovery       Default Order (Dkt. No. 26)       Parties' Agreed Modifications
           Interrogatories      0 per side                          10 individual interrogatories
                                                                    to each party
                                                                    20 joint interrogatories
           Requests for        15   per side                        10 individual requests for
           Admission                                                admission to each party
                                                                    35 joint requests for
                                                                    admission
           Requests for        15   per side                    No modification is requested.
           Production_________________________
           Fact Depositions    /0 hours per side (for both   No modification is requested.
                               )arty and non-party witnesses
       Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 2 of 10




                         combined)
      Expert Depositions 7 hours per report'                 No modification is requested.


Electronically Stored Information. As a preliminary matter, the Court will not require general
search and production of email or other electronically stored information (ESI), absent a showing
of good cause. If a party believes targeted email/ESI discovery is necessary, it shall propose a
procedure identifying custodians and search terms it believes the opposing party should search.
The opposing party can oppose, or propose an alternate plan. If the parties cannot agree, they
shall contact chambers to schedule a call with the Court to discuss their respective positions.

                                   DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and
conferred in good faith to try to resolve the dispute, and (2) the party has contacted the Court
(with opposing counsel) to arrange a telephone conference to summarize the dispute and the
parties respective positions. After hearing from the parties, the Court will determine if further
briefmg is required.

                                    PROTECTIVE ORDER
Pending entry of the fmal Protective Order, the Court issues the following interim Protective
Order to govern the disclosure of confidential information in this matter:

       If any document or information produced in this matter is deemed confidential by the
       producing party and if the Court has not entered a protective order, until a protective
       order is issued by the Court, the document shall be marked "confidential" or with some
       other confidential designation (such as "Confidential - Outside Attorneys Eyes Only") by
       the disclosing party and disclosure of the confidential document or information shall be
       limited to each party's outside attorney(s) of record and the employees of such outside
       attorney(s).

       If a party is not represented by an outside attorney, disclosure of the confidential
       document or information shall be limited to one designated "in house" attorney, whose
       identity and job functions shall be disclosed to the producing party 5 days prior to any
       such disclosure, in order to permit any motion for protective order or other relief
       regarding such disclosure. The person(s) to whom disclosure of a confidential document
       or information is made under this local rule shall keep it confidential and use it only for
       purposes of litigating the case.

                              CLAIM CONSTRUCTION ISSUES

Terms for Construction. The Court does not have a specific limit on the number of asserted
claims or claim terms to be construed; however, the Court encourages the parties to focus on
their top ten claim terms in order of importance. In cases with an unusually large number of

'For example, if a single technical expert submits reports on both infringement and invalidity,     he
or she may be deposed for up to 14 hours in total.

                                                -2-
       Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 3 of 10




patents or asserted claims, the Court may revisit this topic and will be open to suggestions from
the parties.

Claim Construction Briefing. The Court will require simultaneous claim construction briefing.
Unless otherwise agreed by the parties, all simultaneous filings will take place at 5:00 p.m. CT.
Per the Court's ruling at the Case Management Conference on October 9, 2019, there is no
predetermined page limit on briefs except as otherwise ordered by the Court.

Conduct of the Markman Hearing. The Court intends to set aside one half day for the
Markman hearing; however, the Court is open to reserving more or less time, depending on the
complexity of the case and input from the parties. The Court is open to the presentation of live
technology tutorials when they may be of benefit. The Court will consider the parties
suggestions on the order of argument at the Markman hearing. However, if the parties do not
suggest a different procedure, the Court will allow the Plaintiff to pick the first term and then
alternate by term. As a general rule, if one side proposes "plain and ordinary meaning" as its
construction or asserts that a term is indefinite, the other party shall go first.

                                       GENERAL ISSUES

       The Court does not have a limit on the number of motions for summary judgment
       (MSJs). Per the Court's ruling at the Case Management Conference on October 9, 2019,
       there is no predetermined page limit on briefs except as otherwise ordered by the Court.

2.     The Court encourages the submission of briefs longer than 10 pages via audio file so that
       the Court can listen to the arguments. The Court considers the submission of audio files
       particularly useful with regard to claim construction briefing. The recordings shall be
       made in a neutral fashion, citations and legal authority sections need not be read as part
       of the recording, and each such file shall be served on opposing counsel. Counsel should
       contact chambers for procedures to submit audio files.

       The Court will entertain reasonable requests to streamline the case schedule and
       discovery and encourages the parties to contact the Court (with opposing counsel) when
       such interaction might help streamline the case.

4.     Per the Court's ruling at the Case Management Conference on October 9, 2019, Freshub
       shall narrow its asserted claims to no more than 60 claims by the deadline set in
       Appendix A.

5.     Per the Court's ruling at the Case Management Conference on October 9, 2019,
       Defendants shall present no more than 90 invalidity positions.




                                                -3-
      Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 4 of 10




Date: October 23, 2019                      Respectftilly submitted,

Is/Barry K Shelton                          /s/ John Palmer
Barry K. Shelton (TX Bar #2405 5029)        John Palmer
bshelton@sheltoncoburn.com                  Texas Bar No. 15430600
SHELTON COBURN LLP                          palmer@namanhowell.com
311 RR620 S, Suite 205                      NAMAN HOWELL SMITH & LEE PLLC
Austin, TX 78734                            400 Austin Ave., Suite 800, P.O. Box 1470
Telephone: (512) 263-2165                   Waco, TX 76703
Fax: (512) 263-2166                         Telephone: (254) 755-4100
                                            Fax: (254) 754-6331
J. David Hadden, CSB No. 176148
Email: dhadden@fenwick.com                  Paul J. Andre (Pro Hac Vice)
Saina S. Shamilov, CSB No. 215636           California Bar No. 196585
Email: sshamilov@fenwick.com                Lisa Kobialka (Pro Hac Vice)
Ravi R. Ranganath                           California Bar No. 191404
rranganath@fenwick.com                      James Hannah (Pro Hac Vice)
Vigen Salmastlian, CSB No. 276846           California Bar No. 237978
Email: vsalmastlian@fenwick.com             KRAMER LEVIN NAFTALIS
FENWICK & WEST LLP                            & FRANKEL LLP
Silicon Valley Center                       990 Marsh Road
801 California Street                       Menlo Park, CA 94025
Mountain View, CA 94041                     Telephone: (650) 752-1700
Telephone: (650) 988-8500                   pandre@kramerlevin.com
Fax: (650) 938-5200                         lkobialka@kramerlevin.com
                                            jhannah@kramerlevin.com
Attorneys for Defendants Amazon.com, Inc.,
Amazon Digital Services LLC, Prime Now     Attorneysfor Plaint ?ffs,
LLC, and Whole Foods Market Services,      Freshub, Inc. and Freshub, Ltd.
Inc.




                                            -4-
Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 5 of 10




      SOORDERED,thisZ4dayof        OCOV        ,2019.



                                    ALAN D ALBRIG
                                                        \;Lc-
                                    UNITED STATES DISTRICT JUDGE




                             -5-
       Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 6 of 10




                          APPENDIX A         [PROPOSED] SCHEDULE

                  *teiz                       Default Deadline (Dkt. No.         Parties' Agreed Deadline
                                                           26)

Plaintiff serves preliminary infringement2 9/30/19                          Complete
contentions in the form of a chart setting
forth where in the accused product(s)          [7 business days before CMC]
each element of the asserted claim(s) are
found. Plaintiff shall also identify the
earliest priority date (i.e. the earliest date
of invention) for each asserted claim and
produce: (1) all documents evidencing
conception and reduction to practice for
each claimed invention, and (2) a copy of
the file history for each patent in suit.

Deadline for Motions to Transfer             10/23/19                          Complete

                                             [2 weeks after CMC]

Freshub narrows asserted claims to no        N/A                               10/23/19
more than 60 claims.

Defendant serves preliminary invalidity      11/27/19                          12/11/19
contentions setting forth no more than 90
invalidity positions in the form of(1) a     [7 weeks after CMC]
chart setting forth where in the prior art
references each element of the asserted
claim(s) are found, (2) an identification
of any limitations the Defendant contends
are indefmite or lack written description
under section 112, and (3) an
identification of any claims the
Defendant contends are directed to
ineligible subject matter under section
101. Defendant shall also produce (1) all
prior art referenced in the invalidity
contentions, (2) technical documents,
including software where applicable,

2
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after
those preliminary contentions were served and should do so reasonably upon identifying any
such material. Any amendment to add claims requires leave of court so that the Court can
address any scheduling issues.
       Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 7 of 10




sufficient to show the operation of the
accused product(s), and (3) summary,
annual sales information for the accused
product(s) for the prior two years, unless
the parties agree to some other
timeframe.

Parties exchange claim terms for              12/11/19               12/20/19
construction.
                                              [9 weeks after CMC]

Parties exchange proposed claim               12/25/19               1/3/20
constructions.
                                              [11 weeks after CMC]

Parties disclose extrinsic evidence. The      1/1/20                 1/10/20
parties shall disclose any extrinsic
evidence, including the identity of any       [12 weeks after CMC]
expert witness they may rely upon with
respect to claim construction or
indefiniteness. With respect to any
expert identified, the parties shall also
provide a summary of the witness's
expected testimony including the
opinions to be expressed and a general
description of the basis and reasons
therefore. A failure to summarize the
potential expert testimony in a good faith,
informative fashion may result in the
exclusion of the proffered testimony
With respect to items of extrinsic
evidence, the parties shall identify each
such item by production number or
produce a copy of any such item if not
previously produced.

Deadline to meet and confer to narrow         1/8/20                 1/17/20
terms in dispute and exchange revised list
of terms/constructions.                       [13 weeks after CMC]

Parties file Opening claim construction       1/15/20                1/24/20
briefs, including any arguments that any
claim terms are indefmite.                    [14 weeks after CMC]

Parties file Responsive claim construction    2/5/2 0                2/14/20
briefs.



                                                -7-
       Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 8 of 10




                                              [17 weeks after CMC]

Parties file Reply claim construction         2/19/20                   2/28/20
briefs.
                                              [19 weeks after CMC]

Parties submit Joint Claim Construction       2/26/20                   3/6/20
Statement and consolidated briefing
collated by Opening, Response, and            [20 weeks after CMC]
Reply in Microsoft Word format. Absent
agreement of the parties, the Plaintiff
shall be responsible for the timely
submission of this and other Joint filings.

Markman Hearing                               3/27/20 at 9:00 am        No modification requested.

                                              [CMC Ruling]

Fact Discovery opens; deadline to serve       4/3/20                    No modification requested.
Initial Disclosures per Rule 26(a).
                                              [1 week after Markman
                                              hearing]

Deadline to add parties.                      5/8/20                    No modification requested.

                                              [6 weeks after Markman
                                              hearing]

Deadline to serve Final Infringement and      5/22/20                   No modification requested.
Invalidity Contentions.
                                              [8 weeks after Markman
                                              hearing]

Deadline to amend pleadings. A motion         6/19/20                   No modification requested.
is not required unless the amendment
adds patents or claims.                       [12 weeks after Markman
                                              hearing]

Close of Fact Discovery.                      9/11/20                   No modification requested.

                                              [24 weeks after Markman
                                              hearing]

Opening Expert Reports.                       9/18/20                   No modification requested.

                                              [25 weeks after Markman
                                              hearing]
        Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 9 of 10




Rebuttal Expert Reports.                       10/16/20                  No modification requested.

                                               [29 weeks after Markman
                                               hearing]

Close of Expert Discovery.                     11/6/20                   No modification requested.

                                               [32 weeks after Markman
                                               hearing]

Deadline to meet and confer to discuss         11/13/20                  No modification requested.
narrowing the number of claims asserted
and prior art references at issue. The         [33 weeks after Markman
parties shall file a repOrt within 5           hearing]
business days regarding the results of the
meet and confer.

Dispositive motion deadline and Daubert        11/20/20                  No modification requested.
motion deadline.
                                               [34 weeks after Markman
                                               hearing]

Serve Pretrial Disclosures (jury               12/4/20                   No modification requested.
instructions, exhibits lists, witness lists,
discovery and deposition designations).        [36 weeks after Markman
                                               hearing]

Serve objections to pretrial                   12/18/20                  No modification requested.
disclosures/rebuttal disclosures.
                                               [38 weeks after Markman
                                               hearing]

Serve objections to rebuttal disclosures       12/25/20
and File Motions in limine.
                                               [39 weeks after Markman
                                               hearing]

File Joint Pretrial Order and Pretrial         1/1/21                    1/l5/
Submissions (jury instructions, exhibits
lists, witness lists, discovery and            [40 weeks after Markman
deposition designations); file oppositions     hearing]
to motions in limine.

Deadline to meet and confer regarding          1/8/21                    1/22/2.*
remaining objections and disputes on
motions in limine.                             [41 weeks after Markman
                                               hearing]
      Case 1:19-cv-00885-ADA Document 40 Filed 10/24/19 Page 10 of 10




File joint notice identifying remaining      1/19/21                           2/2/a
objections to pretrial disclosures and
disputes on motions in limine.               [3 business days before Final
                                             Pretrial Conference]

Final Pretrial Conference. The Court         1/22/21                           2/5/4k, subject to the Court's
expects to set the Pretrial Conference                                         availability
within 2-4 weeks of the trial date.          [43 weeks after Markman
                                             hearing (or as soon as
                                             practicable)]

Jury Selection/Trial. The Court expects to   1/29/2 1 +                        3/1   5/l   subject to the Court's
set this date at the conclusion of the                                         availability3
Markman Hearing.                             [44-47 weeks after Markman
                                             hearmg (or as soon as
                                             practicable)]




 Due to conflicts with other trials, counsel for Freshub is not available for trial in this matter
during the range of dates proposed by the Court's default deadlines. Counsel for Freshub' s first
availability thereafter is March 15, 2021, and counsel for Defendants is also available then and
amenable to the modification.

                                               - 10 -
